EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16, and 22 are allowable because the prior art of record does not disclose or reasonably suggest a method, data system, and computer program implemented at a client computing device, comprising receiving a data sequence and a category from an application, wherein the category is a type of sequence represented by the data sequence, the category selected from a set of categories including an autocorrect data tuple or a device activity sequence, wherein the autocorrect data tuple includes a typed word, an autocorrected word, a revision of the autocorrected word and the device activity sequence includes an application launch sequence of an application activity sequence, encoding the data sequence into an input vector, wherein the encoding for the data sequence is determined based on the category, selecting an index from a set of indices, a size of the set of indices associated with a length of the input vector, generating a projected vector based on the input vector and a matrix in a set of known matrices, the set of known matrices stored on the client computing device and a sequence learning server, wherein each matrix in the set of known matrices is associated with a selected index, generating a privatized encoding of the projected vector, and transmitting the privatized encoding, the category, and the selected index to the sequence learning server, wherein the sequence learning server learns the data sequence in a privacy preserving manner based on aggregate data received from multiple client computing devices.
Thakurta et al. (U.S. Patent No. 9,594,741) remains the closest prior art of record directed to a similar privatizing algorithm, which appears to be a proprietary algorithm of Apple, Incorporated, but this prior art is directed to learning new words instead of an autocorrect data tuple or an application activity sequence.  Kantrowitz et al. (U.S. Patent Publication 2002/0156816) teaches learning from user self-corrections, revisions, and modifications in text of a document, so that when a user undoes an autocorrected spelling, a system may learn a rule reflecting the change.  Still, Kantrowitz et al. does not expressly provide an autocorrect data tuple that comprises a typed word, an autocorrected word, and a revision of the autocorrected word, or that this tuple is transmitted from client devices in a privacy preserving manner.  Thakurta et al. and Kantrowitz et al., then, do not reasonably disclose and teach an entire combination of the independent claims including the specifics of the privatizing algorithm.  Kerschbaum (U.S. Patent Publication 2018/0019866) teaches a differential privacy encryption algorithm that is mainly directed to preserving the privacy of queries, but does not reasonably teach preserving the privacy of a device activity sequence including an application launch sequence or an application activity sequence, e.g., a sequence of applications that are activating by a browsing user. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 1, 2021